DETAILED ACTION
The instant application having Application No. 17/444,957 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
	
OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.


REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (Publication Number US 2018/0021534 A1).
As per claim 1, He et al. discloses “a method for managing data exchange via at least three interfaces of a ventilator (interfaces on the ventilator include a display interface 118, supply interface 116, UI (seen as the user interface) 114, and other interfaces pertaining to ventilator operations/sensors such as pneumatic interface 112; FIG. 1), wherein the method comprises configuring at least one interface of the at least three interfaces for a data exchange with at least one counterpart station that is spatially separate from the ventilator (a remote UI 122 to the ventilator 102 through display interface 118; FIG. 1), the data exchange comprising a data input and a data output (the remote UI 122 may include any suitable display device with which a user may interact with the system 100 [Paragraph 0023], indicating input and output as the user is ‘interacting’ as opposed to viewing information from the ventilator), and a data input via one of the at least three interfaces blocking the data input via at least one other of the at least three interfaces (as it pertains to detecting the presence of a LUI on the display interface, which then conducts steps of switching to the LUI over the BUI (steps 405 to 407). Otherwise, the system continues to use BUI; FIG. 4; Paragraphs 0040-0042).”
As per claim 2, He et al. discloses “the method of claim 1 (as disclosed by He et al. above), wherein a data output and/or data input are/is possible at any time during an ongoing operation of the ventilator (as it pertains to selection of a display between BUI and LUI and there is no shutdown requested; FIG. 4; Paragraphs 0042-0049) and given sufficient system resources and a reliable power supply via at least one of the at least three interfaces (the process may determine whether there is a power good indication (PGI); Paragraph 0046).”
As per claim 3, He et al. discloses “the method of claim 1 (as disclosed by He et al. above), wherein a priority is assigned to the at least three interfaces and the data input via an interface with higher priority blocks the data input via at least one interface of lower priority (as it pertains to detecting the presence of a LUI on the display interface, which then conducts steps of switching to the LUI over the BUI (steps 405 to 407). Otherwise, the system continues to use BUI; FIG. 4; Paragraphs 0040-0042).”
As per claim 4, He et al. discloses “the method of claim 1 (as disclosed by He et al. above), wherein the data input via at least one interface of lower priority of the at least three interfaces is blocked if the data input via interfaces of lower priority conflicts with the data input via an interface of higher priority of the at least three interfaces (as it pertains to detecting the presence of a LUI on the display interface, which then conducts steps of switching to the LUI over the BUI (steps 405 to 407). Otherwise, the system continues to use BUI; FIG. 4; Paragraphs 0040-0042).”
As per claim 5, He et al. discloses “the method of claim 1 (as disclosed by He et al. above), wherein at least three of groups a to e are represented by said at least three interfaces: a. Wireless interfaces for large distances b. Wireless interfaces for small distances c. User interface d. Wired interfaces e. Interfaces for a storage medium (interfaces on the ventilator include a display interface 118, supply interface 116, UI (seen as the user interface) 114, and other interfaces pertaining to ventilator operations/sensors such as pneumatic interface 112; FIG. 1).”
As per claim 7, He et al. discloses “the method of claim 1 (as disclosed by He et al. above), wherein a priority assignment can be circumvented via at least one of the at least three interfaces, such that data inputs via this interface are given preference over data inputs even via an interface of a higher priority (as it pertains to detecting the presence of a LUI on the display interface, which then conducts steps of switching to the LUI over the BUI (steps 405 to 407). Otherwise, the system continues to use BUI; FIG. 4; Paragraphs 0040-0042).”
As per claim 8, He et al. discloses “the method of claim 1 (as disclosed by He et al. above), wherein for data input purposes a data input mode is started and starting of the data input mode via one interface blocks starting of a data input mode via the other interfaces of the at least three interfaces, wherein different data input modes are in each case started for different data inputs, wherein starting of a data input mode via one interface blocks starting of the same data input mode by at least one other interface of lower priority and/or starting of a data input mode for a data input via other interfaces is blocked if the data input mode to be started via interfaces of lower priority conflicts with the data input mode of the data input via interfaces of higher priority (see the process of selecting between LUI and BUI (steps 405 to 407). If a connection to the display interface is detected, LUI is selected over BUI [Paragraphs 0040-0042], indicating that LUI has a higher precedence/priority than BUI).”
As per claim 9, He et al. discloses “the method of claim 1 (as disclosed by He et al. above), wherein the data input via an interface is interrupted and/or terminated by a beginning of a data input by an interface to which a higher priority is assigned, specific data inputs being not interrupted and/or terminated regardless of a priority of the interface via which the data input is effected (an example is the shutdown request (step 415) which occurs after LUI detection at step 405 [FIG. 1]. Such shutdown request occurs when a user selects a shut-down key; Paragraph 0044).
As per claim 10, He et al. discloses “the method of claim 1 (as disclosed by He et al. above), wherein an activation of functions and/or modes of operation of the ventilator blocks the data exchange via at least one interface and/or deactivates at least one interface until an end of the function and/or mode of operation (as it pertains to detecting the presence of a LUI on the display interface, which then conducts steps of switching to the LUI over the BUI (steps 405 to 407). Otherwise, the system continues to use BUI; FIG. 4; Paragraphs 0040-0042).”
As per claim 11, He et al. discloses “the method of claim 1 (as disclosed by He et al. above), wherein a message is generated by data inputs and/or data outputs via an interface, the message being output via at least one interface of higher priority, and the message persists after the data input and must optionally be confirmed via the interface via which the message is output, and the message contains a summary of the data input effected (as it pertains to detecting the presence of a LUI on the display interface, which then conducts steps of switching to the LUI over the BUI (steps 405 to 407). Otherwise, the system continues to use BUI; FIG. 4; Paragraphs 0040-0042).”
As per claim 17, He et al. discloses “the method of claim 1 (as disclosed by He et al. above), wherein a change in the ventilator from ongoing to non- ongoing operation, or vice versa, is blocked at least at times via all interfaces after such a change has been made (as it pertains to detecting the presence of a LUI on the display interface, which then conducts steps of switching to the LUI over the BUI (steps 405 to 407). Otherwise, the system continues to use BUI; FIG. 4; Paragraphs 0040-0042).”
As per claim 19, He et al. discloses “a ventilator, wherein the ventilator comprises at least three interfaces for a data exchange (interfaces on the ventilator include a display interface 118, supply interface 116, UI (seen as the user interface) 114, and other interfaces pertaining to ventilator operations/sensors such as pneumatic interface 112; FIG. 1), at least one interface being configured for a data exchange with at least one counterpart station that is spatially separate from the ventilator (a remote UI 122 to the ventilator 102 through display interface 118; FIG. 1), the data exchange comprising a data input and a data output (the remote UI 122 may include any suitable display device with which a user may interact with the system 100 [Paragraph 0023], indicating input and output as the user is ‘interacting’ as opposed to viewing information from the ventilator), a data input via one of the at least three interfaces blocking a data input via at least one other of the at least three interfaces (as it pertains to detecting the presence of a LUI on the display interface, which then conducts steps of switching to the LUI over the BUI (steps 405 to 407). Otherwise, the system continues to use BUI; FIG. 4; Paragraphs 0040-0042).”
As per claim 20, He et al. discloses “the ventilator of claim 19 (as disclosed by He et al. above), wherein a data output is possible at any time during an ongoing operation of the ventilator and given sufficient system resources and a reliable power supply via at least one of the at least three interfaces (the process may determine whether there is a power good indication (PGI); Paragraph 0046), and a priority is assigned to the at least three interfaces and the data input via an interface with higher priority blocks the data input via at least one interface of lower priority (as it pertains to detecting the presence of a LUI on the display interface, which then conducts steps of switching to the LUI over the BUI (steps 405 to 407). Otherwise, the system continues to use BUI; FIG. 4; Paragraphs 0040-0042) and/or wherein at least three of groups a to e are represented by the at least three interfaces: a. Wireless interfaces for large distances b. Wireless interfaces for small distances c. User interface d. Wired interfaces  e. Interfaces for a storage medium (interfaces on the ventilator include a display interface 118, supply interface 116, UI (seen as the user interface) 114, and other interfaces pertaining to ventilator operations/sensors such as pneumatic interface 112; FIG. 1).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 6, 14-16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over He et al. (Publication Number US 2018/0021534 A1) in view of McCall et al. (Publication Number US (Publication Number US 2018/0228386 A1).
As per claim 6, He et al. discloses “the method of claim 1 (as disclosed by He et al. above), [wherein the wireless interfaces of the ventilator can be activated and deactivated] and one of the at least three interfaces is a user interface at the ventilator (interfaces on the ventilator include a display interface 118, supply interface 116, UI (seen as the user interface) 114, and other interfaces pertaining to ventilator operations/sensors such as pneumatic interface 112; FIG. 1), the user interface being assigned a highest priority with regard to the data input (see the process of selecting between LUI and BUI (steps 405 to 407). If a connection to the display interface is detected, LUI is selected over BUI [Paragraphs 0040-0042], indicating that LUI has a higher precedence/priority than BUI).”
However, He et al. does not disclose “wherein the wireless interfaces of the ventilator can be activated and deactivated.”
McCall et al. discloses “wherein the wireless interfaces of the ventilator can be activated and deactivated (in instances where a wired connection source takes priority over a wireless connection [Paragraph 0127] which indicates that the wireless connection can be activated when in use or deactivated).”
He et al. and McCall et al.  are analogous art in that they in the field of data communications in patient monitoring devices.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of He et al. and McCall et al. as a means of continuously monitoring a patient status [Paragraph 0003] in environments of varying connection qualities [indicating signal quality of a wireless or wired connection; Paragraph 0105]. 
As per claim 14, He et al. discloses “the method of claim 1 (as disclosed by He et al. above).” Though He et al. discloses “and the ventilator does not transition to ongoing operation in the case of an active connection via said [USB] interface (example is the shutdown request (step 415) which occurs after LUI detection at step 405 [FIG. 1]. Such shutdown request occurs when a user selects a shut-down key; Paragraph 0044),” He et al. does not disclose the USB interface as disclosed in the limitation “wherein one of the at least three interfaces is embodied as a USB interface and the ventilator does not transition to ongoing operation in the case of an active connection via said USB interface.”
McCall et al. discloses the USB interface as disclosed in the limitation “wherein one of the at least three interfaces is embodied as a USB interface (Paragraph 0092).”
He et al. and McCall et al.  are analogous art in that they in the field of data communications in patient monitoring devices.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of He et al. and McCall et al. as a means of continuously monitoring a patient status [Paragraph 0003] in environments of varying connection qualities [indicating signal quality of a wireless or wired connection; Paragraph 0105]. 
As per claim 15, He et al. discloses “the method of claim 1 (as disclosed by He et al. above), wherein an [USB] interface of the ventilator is deactivated during ongoing operation (see the process of selecting between LUI and BUI (steps 405 to 407). If a connection to the display interface is detected, LUI is selected over BUI [Paragraphs 0040-0042], indicating that LUI has a higher precedence/priority than BUI).”
However, He et al. does not disclose the USB interface, which McCall et al. discloses in [Paragraph 0092].
He et al. and McCall et al.  are analogous art in that they in the field of data communications in patient monitoring devices.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of He et al. and McCall et al. as a means of continuously monitoring a patient status [Paragraph 0003] in environments of varying connection qualities [indicating signal quality of a wireless or wired connection; Paragraph 0105]. 
As per claim 16, He et al. discloses “the method of claim 1 (as disclosed by He et al. above), wherein the ventilator transitions from ongoing operation to non-ongoing operation as soon as a connection via a [USB] interface is established, and a data input via all other interfaces is blocked when a connection via the [USB] interface is established (see the process of selecting between LUI and BUI (steps 405 to 407). If a connection to the display interface is detected, LUI is selected over BUI [Paragraphs 0040-0042], indicating that LUI has a higher precedence/priority than BUI).”
However, He et al. does not disclose the USB interface, which McCall et al. discloses in [Paragraph 0092].
He et al. and McCall et al.  are analogous art in that they in the field of data communications in patient monitoring devices.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of He et al. and McCall et al. as a means of continuously monitoring a patient status [Paragraph 0003] in environments of varying connection qualities [indicating signal quality of a wireless or wired connection; Paragraph 0105]. 
As per claim 18, He et al. discloses “the method of claim 1 (as disclosed by He et al. above). However, He et al. does not disclose “wherein substantially all wireless connections via corresponding interfaces of the ventilator are terminated and the interfaces for wireless connections are deactivated if the ventilator transitions and/or is intended to transition to ongoing operation, and wherein the ventilator does not transition to ongoing operation until all wireless connections are interrupted and the interfaces for wireless connections are deactivated.
McCall et al. discloses “wherein substantially all wireless connections via corresponding interfaces of the ventilator are terminated and the interfaces for wireless connections are deactivated if the ventilator transitions and/or is intended to transition to ongoing operation, and wherein the ventilator does not transition to ongoing operation until all wireless connections are interrupted and the interfaces for wireless connections are deactivated (in instances where a wired connection source takes priority over a wireless connection [Paragraph 0127] which indicates that the wireless connection can be activated when in use or deactivated).”
He et al. and McCall et al.  are analogous art in that they in the field of data communications in patient monitoring devices.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of He et al. and McCall et al. as a means of continuously monitoring a patient status [Paragraph 0003] in environments of varying connection qualities [indicating signal quality of a wireless or wired connection; Paragraph 0105]. 
Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over He et al. (Publication Number US 2018/0021534 A1) in view of Ellis (Patent Number US 10,025,351 B2).
As per claim 12, He et al. discloses “the method of claim 1 (as disclosed by He et al. above).” However, He et al. does not disclose “wherein priority is automatically assigned to the interfaces, and the priority of the interfaces can be varied manually at the ventilator, the priority of the interfaces being allocated differently at least for ongoing operation and non-ongoing operation.”
Ellis discloses “wherein priority is automatically assigned to the interfaces, and the priority of the interfaces can be varied manually at the ventilator, the priority of the interfaces being allocated differently at least for ongoing operation and non-ongoing operation (priority determined for devices connected to ports, where priority to act as a host device (as it pertains the connected device through a port) is determined based on user input, preset priority, or device attribute; Claim 15).”
He et al. and Eliis are analogous art in that they in the field of data communications and interfaces/ports.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of He et al. and Ellis as a means of greater user convenience as it pertains to device/port configurations when devices are plugged in [Column 2, lines 7-15]. 
As per claim 13, Steinhauer et al. discloses “the method of claim 1 (as disclosed by He et al. above).” However, However, He et al. does not disclose “wherein priority of the interfaces can be varied manually at the ventilator.”
Ellis discloses “wherein priority of the interfaces can be varied manually at the ventilator (priority determined for devices connected to ports, where priority to act as a host device (as it pertains the connected device through a port) is determined based on user input, preset priority, or device attribute; Claim 15).”
He et al. and Eliis are analogous art in that they in the field of data communications and interfaces/ports.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of He et al. and Ellis as a means of greater user convenience as it pertains to device/port configurations when devices are plugged in [Column 2, lines 7-15]. 

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated March 8, 2022, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach ventilators and ports/interface configurations.
U.S. PATENT NUMBERS:2009/0222138 A1 – [Paragraph 0053]
2011/0197883 A1 – [Paragraph 0127]
2014/0000609 A1
CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        September 22, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181